Fourth Court of Appeals
                               San Antonio, Texas
                                     March 27, 2019

                                   No. 04-19-00153-CV

   THE ROMAN CATHOLIC BISHOP OF SAN BERNARDINO, and Bishop Gerald R.
                             Barnes,
                            Appellants

                                            v.

                                       John DOE,
                                        Appellee

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-08589
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
        The unopposed motions of Chad E. Blomberg and Mara H. Cohara for permission to
participate pro hac vice are granted.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court